Title: To Thomas Jefferson from Edmund Pendleton, 24 February 1799
From: Pendleton, Edmund
To: Jefferson, Thomas



Dear Sir
Virga. Feb. 24th. 1799.

My blessings for my Countrey, such as they are, are not, like the old Patriarchs, confined to one, but as numerous as the Stars in the firmament—their inefficacy, and the difficulty of their diffusion, is not so easy to overcome—I set about a 2d. Essay, but a train of interruptions, added to the feeble state of my mental powers, & more feeble motion of my Pen, having no Clerk, delayed my Progress through it ’til yesterday—It is crude & will require much correction—it is too long, Narrative & heavy, It ought to be drawn closer & vivified, &  some late occurrences noticed—when this is done, perhaps, like the Seasoned Cucumber, it may be only fit to throw away. In this situation I found it impracticable to get it to Philada. in time for any Operation there; and when completed, if I judge it to promise public Utility, (to literary fame I am perfectly indifferent) I shall send it to one of our Richmond Presses to be ushered into the world & take it’s fate—hand Bills may be added here or at Phila., if judged useful, & circulated. the crisis is alarming, & calls for every exertion of the people in their various elections, wch. must, if properly directed, produce reform without convulsions; & in this consists the Superior Merit of a Representative Republican Form. the people, if truly informed, will sooner or later make these exertions-it is the work of Patriotism to give them that information, & dispel the clouds of Error in wch. a state of our public affairs is inveloped—If I possessed the powers for it, & the facility of expressing them with Precision & perspicuity equal to a certain Gent of my acquaintance, I would long since have prosecuted a periodical work to that end. to Elections, remonstrances & Petitions I hope their efforts will be confined; & shall be concerned to hear of any Act of Violence or intemperance, wch. would produce certain mischief & no good—I am happy in not having heard a thing of the sort in Virga., so unjustly abused, but who I am perswaded will not be easily driven from her Station of real Federalism, early taken, & uniformly pursued.
My view of Public measures is unnecessary to be mentioned to you, who are better acquainted with them, & cannot but see their glaring tendency. so cordially praying that the great disposer of human events may work a change in them, & wishing you every felicity, I conclude
My Dr. Sir, Yr. Affe. friend

Edmd Pendleton


I have just reced yrs. of the 14th.

